Exhibit 10

EXECUTION VERSION

CONSENT, WAIVER AND SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This CONSENT, WAIVER AND SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”), made and entered into as of October 31, 2013, is
by and among The Dolan Company, a Delaware corporation (“Dolan”), as a Borrower
and as the Borrowers’ Agent, the Subsidiaries of Dolan from time to time party
to the Credit Agreement defined below (together with Dolan, the “Borrowers”),
the Lenders from time to time party to the Credit Agreement, and U.S. Bank
National Association, a national banking association (“USBNA”), as LC Issuer,
Swing Line Lender and Administrative Agent.

RECITALS

A. The Borrowers’ Agent, the Borrowers, the Lenders and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of December 6, 2010, as amended by the Omnibus Reaffirmation and Amendment
Agreement dated January 31, 2011, the First Amendment to Third Amended and
Restated Credit Agreement dated as of September 30, 2011, the Second Amendment
to Third Amended and Restated Credit Agreement dated as of March 6, 2012, the
Third Amendment to Third Amended and Restated Credit Agreement dated as of
October 5, 2012, the Fourth Amendment to Third Amended and Restated Credit
Agreement dated as of January 22, 2013, and the Waiver and Fifth Amendment to
Third Amended and Restated Credit Agreement dated as of July 8, 2013 (as further
amended, supplemented or modified from time to time, the “Credit Agreement”).

B. The Borrowers have requested amendments to the Credit Agreement relating to
the consolidation of APC and certain other matters.

C. The Lenders are willing to amend certain provisions of the Credit Agreement,
in each case on and subject to the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendment. Subject only to the terms of Section 5, the Credit
Agreement is hereby amended as follows:

2.1. New Definitions. The definitions of “APC Consolidation Transactions,”
“Consolidated Senior Funded Indebtedness,” “Indemnified Taxes,” “Other
Connection Taxes,” “Risk-Based Capital Guidelines,” “Senior Leverage Ratio,”
“Sixth Amendment,” and “Sixth Amendment Closing Date,” are hereby added to
Section 1.1 of the Credit Agreement, which read as follows:



--------------------------------------------------------------------------------

“APC Consolidation Transactions” shall mean the consolidation of the Borrowers’
interests in APC substantially on the terms described in the APC Consolidation
Description attached to the Sixth Amendment as Exhibit I.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Borrower under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Other Connection Taxes” means, with respect to any Lender, LC Issuer or
Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender, LC Issuer or Administrative Agent and the
jurisdiction imposing such Tax (other than connections arising from such Lender,
LC Issuer or Administrative Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Senior Funded Debt” means Total Funded Debt minus Subordinated Debt.

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“Senior Leverage Ratio”: means, as of any date of calculation, the ratio of
(i) Senior Funded Debt outstanding on such date to (ii) Consolidated EBITDA for
the Borrowers’ then most-recently ended four (4) fiscal quarters.

“Sixth Amendment”: The Consent and Sixth Amendment to Third Amended and Restated
Credit Agreement dated as of October 31, 2013, by and between the Borrowers, the
Lenders party to the Credit Agreement, and the Administrative Agent.

“Sixth Amendment Closing Date”: October 31, 2013.

2.2. Amended Definitions. The definitions of “Adjusted EBITDA,” “Aggregate
Revolving Commitment,” “Excess Cash Flow,” “Excluded Taxes,” “Facility
Termination Date,” “FATCA,” “Minimum Adjusted EBITDA,” “Non-U.S. Lender,” “Other
Taxes,” “Revolving Commitment,” and “Taxes” in Section 1.1 of the Credit
Agreement are amended in their entirety to read as follows:

 

2



--------------------------------------------------------------------------------

“Adjusted EBITDA”: For any Person for any period of calculation, the
Consolidated Net Income, excluding interest income, of such Person before
provision for income taxes and interest expense (including imputed interest
expense on Capitalized Leases), but including any non-controlling interest in
the net income of Subsidiaries, all as determined in accordance with GAAP,
excluding therefrom (to the extent included): (a) depreciation, amortization and
goodwill impairment expense; (b) non-operating gains and losses (including
extraordinary or nonrecurring gains and losses) from, and reasonable severance
charges in connection with, the discontinuance of the operations of the
Borrowers’ NDeX Florida, NDeX South, NDeX Indiana, NDeX Michigan and
Datastream/LISA businesses and gains arising from the sale of assets (other than
inventory) during the applicable period, and charges in fiscal year 2012 in an
amount not to exceed $10,000,000 arising from an increase in reserves on
accounts receivable from the Albertelli Law Firm; (c) cash distributions paid
with respect to non-controlling interests in Subsidiaries; (d) share-based
compensation and other non-cash compensation expense; (e) non-cash fair value
adjustments on the earnout-related liabilities recorded in connection with
Acquisitions; (f) reasonable severance charges in connection with termination of
any employees of a Borrower where such termination occurred prior to October 1,
2013, and (g) other non-cash charges acceptable to the Administrative Agent.

“Aggregate Revolving Commitment”: The aggregate of the Revolving Commitments of
all the Lenders, as reduced or increased from time to time pursuant to the terms
hereof. As of the Sixth Amendment Closing Date, the Aggregate Revolving
Commitment is $40,000,000, with step-downs over the remaining term of the
Revolving Commitment as follows: $39,500,000 beginning after September 30, 2014.

“Excess Cash Flow”: For any period, (a) Adjusted EBITDA for such period, minus
(b) income taxes paid in cash during such period, minus (c) Net Interest Expense
paid in cash during such period, minus (d) all scheduled principal payments made
in respect of Indebtedness during such period (excluding mandatory prepayments
upon the Term Loans or Converted Term Loans made with Excess Cash Flow pursuant
to Section 2.6.4), minus (e) any voluntary prepayment of Indebtedness during
such period permitted pursuant to Section 6.18, provided that such prepayment is
a permanent reduction of such Indebtedness, minus (f) Net Capital Expenditures
paid in cash during such period, minus (g) Restricted Payments paid in cash
during such period (other than (x) Restricted Payments from one Borrower to
another Borrower, (y) stock repurchases made pursuant to Section 6.18(e) and
(z) cash dividends made pursuant to Section 6.18(f)), plus or minus (as
appropriate) (h) the net change in working capital (excluding changes in cash
and Cash Equivalent Investments, changes in current Indebtedness, changes in
Revolving Loans, changes in deferred taxes and changes in the deferred
revenues), in each case without duplication and as calculated in accordance with
GAAP and on a consolidated basis for the Borrowers and their Subsidiaries.

 

3



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes (a) imposed
on its overall net income, franchise Taxes, and branch profits Taxes imposed on
it, by the respective jurisdiction under the laws of which such Lender, the LC
Issuer or the Administrative Agent is incorporated or is organized or in which
its principal executive office is located or, in the case of a Lender, in which
such Lender’s applicable Lending Installation is located or (b) that are Other
Connection Taxes, (ii) in the case of a Lender or LC Issuer, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender or LC Issuer, with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (x) such Lender or
LC Issuer acquires such interest in the Loan or Commitment (other than pursuant
to an assignment request by the Borrower under Section 2.19) or (y) such Lender
or LC Issuer changes its lending office, except in each case to the extent that,
pursuant to Section 3.5, amounts with respect to such Taxes were payable either
to such Lender’s or LC Issuer’s assignor immediately before such Lender or LC
Issuer became a party hereto or to such Lender or LC Issuer immediately before
it changed its lending office, and (iii) any U.S. federal withholding taxes
imposed by FATCA.

“Facility Termination Date”: December 31, 2014, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Minimum Adjusted EBITDA”: As of the last day of each month set forth below for
the twelve consecutive months ending on the last day of such month, the
following amount applicable to such twelve-month period ending on such date:
(a) for the period ending September 30, 2013, $29,000,000, (b) for the period
ending December 31, 2013, $26,000,000, (c) for the periods ending January 31,
2014, through March 31, 2014, $27,000,000, (d) for the periods ending April 30,
2014, through June 30, 2014, $28,000,000, (e) for the period ending July 31,
2014, $29,000,000, (f) for the period ending August 31, 2014, $30,000,000,
(g) for the period ending September 30, 2014, $31,000,000, (h) for the period
ending October 31, 2014, $32,000,000, and (i) for the periods ending
November 30, 2014, and December 31, 2014, $33,000,000. For the avoidance of
doubt, there is no Minimum Adjusted EBITDA for the twelve-month periods ending
on October 31, 2013 and November 30, 2013.

“Non-U.S. Lender” means a Lender that is not incorporated under the laws of the
United States of America or a state thereof.

 

4



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Revolving Commitment”: For each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrowers in an aggregate amount not exceeding the amount set forth on
Schedule 1 as its Revolving Commitment, as the same may be reduced on a ratable
basis to reflect scheduled reductions in the Aggregate Revolving Commitment (as
set forth in the definition thereof), modified as a result of any assignment
that has become effective pursuant to Section 12.3.2 or otherwise modified from
time to time pursuant to the terms hereof.

“Taxes”: Any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing.

2.3. Required Prepayments. Section 2.2(f) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(f) Within five Business Days following the receipt thereof, the Borrowers
shall, at any time a Term Loan or Converted Term Loan is outstanding, prepay to
the Administrative Agent for the benefit of the Lenders (i) one hundred percent
(100%) of the cash proceeds of any Divestiture Transaction received by the
Borrower, net of the actual cash expenses and taxes paid by any Borrower in
connection with such sale, (ii) all payments received on any Pledged Note
received by any Borrower, and (iii) all amounts received by any Borrower
pursuant to the proceeding described in the Divestiture Side Letter. All
prepayments under this Section 2.2(f) shall be applied pro rata first to the
unpaid principal balance of the Term Loans and the Converted Term Loans in
inverse chronological order of the maturities (and pro-rata among such
maturities). For purposes of this Section 2.2(f), cash proceeds of any
Divestiture Transaction shall include payments (net of actual cash expenses)
under the Software Purchase and Transition Services Agreement and the Trademark
Assignment, each dated as of July 9, 2013, entered into in connection with the
sale of NDeX South, but exclude payments under other continuing technology
agreements with the purchasers in the Divestiture Transactions.

2.4. Excess Cash Flow. Section 2.6.4 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

2.6.4. Mandatory Prepayments of Excess Cash Flow. Commencing with the fiscal
year ending December 31, 2013, on December 31 and June 30 of each fiscal year,
for the twelve month period ending December 31, 2013 and for any six-month
period ending on December 31 or June 30 thereafter that the Total

 

5



--------------------------------------------------------------------------------

Cash Flow Leverage Ratio is greater than or equal to 3.00 to 1.00, calculated as
of the last day of such twelve-month or six-month period, not later than 90 days
immediately following the last day of such twelve-month or six-month period, the
Borrowers shall prepay the Terms Loans and Converted Term Loans by an amount
equal to (A) 62.5% of Excess Cash Flow, if any, for such twelve-month or
six-month period, less (B) the amount of all prepayments made by the Borrowers
pursuant to Section 2.6.5 that were applied to the Term Loans or the Converted
Term Loans during the period from the last Excess Cash Flow payment date to the
current Excess Cash Flow payment date. Any such prepayment shall be applied
first to the outstanding Term Loans and then to the Converted Term Loans, in
each case on a pro rata basis to all remaining scheduled principal payments of
the Term Loans or Converted Term Loans, as applicable.

2.5. Mandatory Prepayment for Preferred Stock. Section 2.6.6 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

2.6.6 Mandatory Prepayment for Preferred Stock. Upon the issuance of any
Preferred Stock, the Borrowers shall prepay the Loans with the Net Cash Proceeds
received therefrom immediately upon receipt thereof by Dolan or any other
Borrower as follows: all of the Net Cash Proceeds shall be applied ratably to
the prepayment of the outstanding Term Loans and the outstanding Converted Term
Loans, in each case to the remaining scheduled principal payments thereof in
inverse order of maturity and then ratably to the outstanding Revolving Loans
with no reduction of the Aggregate Revolving Commitment.

2.6. Additional Fee. Article II of the Credit Agreement is amended by adding a
new Section 2.25 to read in its entirety as follows:

2.25. Additional Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender according to its ratable share thereof, an additional
fee equal to 1.00% of the sum of then outstanding Term Loans and Revolving
Commitments on each of April 1, 2014, July 1, 2014, and October 1, 2014.

2.7. Yield Protection, Taxes. Article III of the Credit Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection. If, after the date of this Agreement, there occurs any
adoption of or change in any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,

 

6



--------------------------------------------------------------------------------

rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (any of the foregoing, a
“Change in Law”) which:

(a) subjects any Lender or any applicable Lending Installation, the LC Issuer,
or the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency Loans),
or

(c) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurocurrency Loans, or of issuing
or participating in Facility LCs, or reduces any amount receivable by any Lender
or any applicable Lending Installation or the LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.

 

7



--------------------------------------------------------------------------------

3.2 Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation or holding company controlling such
Lender or the LC Issuer is increased as a result of (i) a Change in Law or
(ii) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender or the LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender’s or the LC Issuer’s
policies as to capital adequacy or liquidity), in each case that is attributable
to such Change in Law or change in the Risk-Based Capital Guidelines, as
applicable.

3.3 Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Loans are not available to
such Lenders in the relevant market or the Administrative Agent, in consultation
with the Lenders, determines that the interest rate applicable to Eurocurrency
Loans is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining Eurocurrency Loans, then the Administrative Agent shall
suspend the availability of Eurocurrency Loans and require any affected
Eurocurrency Loans to be repaid or converted to Base Rate Advances, subject to
the payment of any funding indemnification amounts required by Section 3.4.

3.4 Funding Indemnification. If (a) any payment of a Eurocurrency Loan occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, (b) a Eurocurrency Loan is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, (c) a Eurocurrency Loan is converted other than on the last day of
the Interest Period applicable thereto, (d) the Borrower fails to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto, or (e) any Eurocurrency Loan is assigned other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, the Borrower will indemnify
each Lender for such Lender’s costs, expenses and Interest Differential (as
determined by such Lender) incurred as a result of such prepayment. The term
“Interest Differential” shall mean that sum equal to the greater of zero or the
financial loss incurred by the Lender resulting from prepayment, calculated as
the difference between the amount of interest such Lender would have earned
(from the investments in money markets as of the Borrowing Date of such Advance)
had prepayment not occurred and the interest such Lender will actually earn
(from like investments in money markets as of the date of prepayment) as a
result of the redeployment of funds from the prepayment. Because of the
short-term nature of this facility, Borrower agrees that Interest Differential
shall not be discounted to its present value.

 

8



--------------------------------------------------------------------------------

3.5 Taxes.

(a) Any and all payments by or on account of any obligation of any Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Borrowers shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Borrowers shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, the LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrowers shall indemnify the Lender, the LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, the LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, the LC Issuer or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or LC Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that the Borrowers
have not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Borrowers to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2.4 relating to the maintenance of a Participant
Register, and

 

9



--------------------------------------------------------------------------------

(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Borrower to a
governmental authority pursuant to this Section 3.5, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers’ Agent and the Administrative Agent, at the time or
times reasonably requested by the Borrowers’ Agent or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers’ Agent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers’ Agent or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers’ Agent or the Administrative Agent as will
enable the Borrowers’ Agent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

10



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrowers’ Agent and the Administrative Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers’
Agent or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

 

11



--------------------------------------------------------------------------------

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers’ Agent and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers’ Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers’ Agent
or the Administrative Agent as may be necessary for the Borrowers’ Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

12



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers’ Agent and
the Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.

3.6 Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency Loans
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. Each Lender shall deliver a written

 

13



--------------------------------------------------------------------------------

statement of such Lender to the Borrowers’ Agent (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

2.8. Covenants.

(a) Section 6.1(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(d) Together with the financial statements delivered pursuant to (i) Sections
6.1(a) and (b), a Compliance Certificate in the form attached hereto as Exhibit
A signed by the chief financial officer of the Borrowers’ Agent on behalf of the
Borrowers demonstrating in reasonable detail compliance (or noncompliance, as
the case may be) with Sections 6.25, 6.26, 6.27, 6.31 and 6.32 for and as of the
end of such period, and (ii) Section 6.1 (c), a certificate signed by the chief
financial officer of the Borrowers’ Agent on behalf of the Borrowers setting
forth the Borrowers’ Capital Expenditures for such period and for the period
from the beginning of the current fiscal year and the end of such period, in
each case stating that there did not exist any Default or Event of Default or,
if a Default or Event of Default existed, specifying the nature and period of
existence thereof and what action the Borrowers propose to take with respect
thereto.

(b) Section 6.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.18 No Borrower or Subsidiary will make any Restricted Payments, other than
(a) so long as no Default or Event of Default has occurred and is continuing nor
would result therefrom, payments made under Acquisition Services Agreements,
(b) so long as no Default or Event of Default has occurred and is continuing nor
would result therefrom, Restricted Payments made to repurchase Equity Interests
of any Borrower owned by an officer, director, consultant or employee of any
Borrower in connection with the termination of such officer’s, director’s,
consultant’s or employee’s employment, provided the aggregate amount of such

 

14



--------------------------------------------------------------------------------

Restricted Payments under this Section 6.18(b) made by the Borrowers in any
fiscal year does not exceed $1,000,000, (c) so long as no Default or Event of
Default has occurred and is continuing nor would result therefrom, Restricted
Payments made from one Borrower to another Borrower, (d) so long as no Default
or Event of Default has occurred and is continuing nor would result therefrom,
Restricted Payments consisting of dividends (including tax payments) payable to
minority owners of a Subsidiary that is not a Wholly-Owned Subsidiary pursuant
to the terms of the relevant constituent document, (e) so long as no Default or
Event of Default has occurred and is continuing nor would result therefrom,
Restricted Payments in the form of cash payments in lieu of the issuance of
fractional shares upon conversion of any Permitted Convertible Debt, so long as
the aggregate amount of such cash payments by the Borrowers in any fiscal year
does not exceed $5,000, (f) so long as no Default or Event of Default has
occurred and is continuing nor would result therefrom, Restricted Payments in
the form of delivery of common stock of Dolan in connection with the conversion
or settlement of any Permitted Convertible Debt, (g) so long as no Default or
Event of Default has occurred and is continuing nor would result therefrom,
payments made in satisfaction of Dolan’s obligations under Section 7.7 of the
DiscoverReady LLC Agreement, as may be amended from time to time in accordance
with the terms of this Agreement, and (h) Restricted Payments consisting of cash
dividends payable to the holders of Preferred Stock, so long as (i) the dividend
rate in respect of such Preferred Stock was approved in writing by the
Administrative Agent on or prior to the issuance thereof, (ii) the aggregate
amount of such cash payments by the Borrowers in any fiscal year does not exceed
$1,500,000, and (iii) the Net Cash Proceeds of such Preferred Stock are used to
pay down the Loans in accordance with Section 2.6.6, and (iv) no Event of
Default under Section 7.2 exists.

(c) Section 6.21 of the Credit Agreement is amended by deleting subsection
(h) thereof and substituting the following therefor:

(h) Investments by any Borrower in DiscoverReady to the extent existing on the
Sixth Amendment Closing Date;

(d) Sections 6.25, 6.26, 6.27 and 6.31 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

6.25. Fixed Charge Coverage Ratio. The Borrowers and their Subsidiaries will not
permit the Fixed Charge Coverage Ratio, as of the last day of each month set
forth below for the period of the twelve consecutive months ending on the dates
indicated, to be not less than (a) 1.20 to 1.00 for the period ending on
September 30, 2013, (b) 1.15 to 1.00 for the period ending on December 31, 2013
and for the periods ending January 31, 2014, through March 31, 2014, (c) 1.00 to
1.00 for the periods ending April 30, 2014, through August 31, 2014, (c) 1.10 to
1.00 for the

 

15



--------------------------------------------------------------------------------

period ending September 30, 2014, and (d) 1.15 to 1.00 for the periods ending
October 31, 2014, through December 31, 2014. For the avoidance of doubt, there
is no Fixed Charge Coverage Ratio requirement for the twelve-month periods
ending on October 31, 2013 and November 30, 2013.

6.26. Total Cash Flow Leverage Ratio. The Borrowers and their Subsidiaries will
not permit the Total Cash Flow Leverage Ratio, as of the last day of each month
set forth below for the period of the twelve consecutive months ending on the
dates indicated, to be equal to or more than (a) 4.50 to 1.00 for the period
ending on September 30, 2013, (b) 5.00 to 1.00 for the period ending
December 31, 2013, and for the periods ending January 31, 2014, and February 28,
2014, (c) 4.75 to 1.00 for the period ending March 31, 2014, (d) 4.25 to 1.00
for the period ending April 30, 2014, (e) 3.00 to 1.00 for the period ending
May 31, 2014, (f) 2.75 to 1.00 for the period ending June 30, 2014, and (g) 2.50
to 1.00 for each period ending the last day of a month thereafter. For the
avoidance of doubt, there is no Total Cash Flow Leverage Ratio requirement for
the twelve-month periods ending on October 31, 2013 and November 30, 2013.

6.27. Minimum Adjusted EBITDA. The Borrowers and their Subsidiaries will not
permit the Borrowers’ Adjusted EBITDA, as of September 30, 2013, December 31,
2013 and the last day of each month thereafter, to be less than the Minimum
Adjusted EBITDA.

6.31. Maximum Capital Expenditures. The Borrowers and their Subsidiaries will
not permit Capital Expenditures in the aggregate for the Borrowers and their
Subsidiaries in excess of (a) $6,400,000 for the fiscal year ending December 31,
2013; and (b) $3,900,000 in the fiscal year ending December 31, 2014.

2.9. Additional Covenants. Article VI of the Credit Agreement is amended by
adding a new Section 6.32, a new Section 6.33 and a new Section 6.34 to read in
their entirety as follows:

Section 6.32. Senior Leverage Ratio. The Borrowers and their Subsidiaries will
not permit the Senior Leverage Ratio as of the last day of each month set forth
below for the period of the twelve consecutive months ending on the dates
indicated, to be equal to or more than (a) 4.50 to 1.00 for the period ending
September 30, 2013, (b) 5.00 to 1.00 for the period ending December 31, 2013,
and the periods ending January 31, 2014, and February 28, 2014, (c) 4.75 to 1.00
for the period ending March 31, 2014, (d) 4.25 to 1.00 for the period ending
April 30, 2014, (e) 3.00 to 1.00 for the period ending May 31, 2014, (f) 2.75 to
1.00 for the period ending June 30, 2014, (g) 2.50 to 1.00 each period ending
the last day of a month thereafter. For the avoidance of doubt, there is no
Senior Leverage Ratio requirement for the twelve-month periods ending on
October 31, 2013 and November 30, 2013.

 

16



--------------------------------------------------------------------------------

Section 6.33. Delivery of Mortgages. The Borrowers shall provide to the
Administrative Agent, on or before December 31, 2013 or such later date as may
be agreed to by the Administrative Agent, mortgages or deeds of trust on the
following properties (the “Mortgaged Properties”) to secure the Obligations:

 

  (a) Arizona News Service, LLC

d/b/a Arizona Capitol Times

1835 West Adams Street

Phoenix, AZ 85007;

 

  (b) The Daily Record Company (MD)

11-15 E. Saratoga Street

Baltimore, MD 21202-2199; and

 

  (c) Finance and Commerce, Inc.

615 South 7th Street

Minneapolis, MN 55415.

Together with such Mortgages or deeds of trust, the Borrowers shall provide, for
each such property:

(i) UCC financing statements and fixture filings, covering the collateral
described in such mortgages or deeds of trust, each in a form prescribed by the
Administrative Agent;

(ii) Phase I environmental survey reasonably satisfactory to the Administrative
Agent with respect to each Mortgaged Property;

(iii) a flood check satisfactory to the Administrative Agent and satisfying the
requirements of 42 U.S.C. § 4104b and any rules and regulating promulgated
provisions thereto with respect to each Mortgaged Property;

(iv) an Environmental and ADA Indemnification Agreement from the Borrowers in
favor of the Lenders with respect to each Mortgaged Property;

(v) a title commitment in form and substance acceptable to the Agent for an ALTA
lender’s title policy in the amount of $2,000,000, together with endorsements
reasonably requested by the Agent with respect to all five tracts of the Stark
County Property (as described on Schedule 3(a)(vii)); and

 

17



--------------------------------------------------------------------------------

(vi) such other supporting information and other items as the Administrative
Agent shall request, including, without limitation, access to the Mortgaged
Properties for purposes of all of the foregoing and for obtaining appraisals on
the Mortgaged Properties.

In addition, the Administrative Agent shall have received an appraisal of each
Mortgaged Property, based on the fair market value of such Mortgaged Property,
complying with the requirements of FIRREA, by a third party appraiser reasonably
acceptable to the Administrative Agent and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

Section 6.34. Liquidity Transaction. On or before March 31, 2014, Dolan shall
have (i) completed one or more transactions (consisting of asset sales,
issuances of equity or Subordinated Debt or other transactions satisfactory to
the Required Banks) sufficient to raise at least $50 million in cash not arising
from operating activities, and applied such cash to prepay the Term Loans, or
(ii) have entered into definitive agreements to complete such transactions on or
before May 31, 2014, and completed such transactions and applied such cash to
prepay the Term Loans on or before May 31, 2014; provided, however, that this
requirement will not be deemed to be a consent by the Lenders to any transaction
that would otherwise be restricted by the terms of the Loan Documents.

2.10. Events of Default. Section 7.3 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

7.3 The breach by any Borrower or any Subsidiary of any of the terms or
provisions of Section 6.2, 6.3 or any of Section 6.12 through Section 6.34.

2.11. Electronic Records. Article XIV is hereby amended to add a new
Section 14.4 to read in its entirety as follows:

Section 14.4 Electronic Records. The Administrative Agent and each Lender are
authorized to create electronic images and to destroy paper originals of any
imaged documents and any such images maintained by the Administrative Agent or a
Lender as a part of its normal business processes shall be given the same legal
effect as the paper originals. The Administrative Agent and each Lender are
authorized, when appropriate, to convert any instrument into a “transferable
record” under the Uniform Electronic Transactions Act (“UETA”), with the image
of such instrument in the Administrative Agent’s or a Bank’s possession
constituting an “authoritative copy” under UETA.

2.12. Register. Section 12.2 is hereby amended by adding the following new
Section 12.2.4:

Section 12.2.4 Participant Register. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents (the “Participant Register”); provided that

 

18



--------------------------------------------------------------------------------

no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Outstanding Credit
Exposure, any Note, any Commitment or any other obligations under the Loan
Documents) to any Person except to the extent that such disclosure is necessary
to establish that such Outstanding Credit Exposure, any Note, any Commitment or
any other obligations under the Loan Documents is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

2.13. Schedules. The Pricing Schedule and Schedule 1 to the Credit Agreement are
deleted in their entirety and replaced with the Pricing Schedule and Schedule 1
attached hereto.

2.14. Exhibit A. Exhibit A to the Credit Agreement is deleted in its entirety
and replaced with Exhibit A attached hereto.

Section 3. Consent to the APC Consolidation Transactions. Notwithstanding
anything in the Credit Agreement to the Contrary, the Required Lenders hereby
consents to the APC Consolidation Transactions with such changes as are approved
by the Administrative Agent; provided, that the aggregate amount expended by the
Borrowers to redeem the minority interests in APC in connection therewith does
not exceed $10,000. The consent set forth in this Section 3 is limited to the
express terms thereof, and nothing herein shall be deemed a consent or waiver by
the Administrative Agent or the Lenders with respect to any other term,
condition, representation, or covenant applicable to the Borrower under the
Credit Agreement or any of the other agreements, documents, or instruments
executed and delivered in connection therewith, or of the covenants described
therein. The consent set forth herein shall not be deemed to be a course of
action upon which the Borrower or its Subsidiaries may rely in the future.

Section 4. Events of Default; Waiver. The Borrowers have informed the
Administrative Agent and the Lenders that they are in violation of one or more
of the covenants contained in Sections 6.26 and 6.27 of the Credit Agreement, as
in effect before giving effect to this Sixth Amendment, for the period ending
September 30, 2013 (the “Existing Defaults”). Such violations would constitute
Events of Default under Section 7.3 of the Credit Agreement. Upon the date on
which this Amendment becomes effective, the Lenders waive the Existing Defaults.
The Lenders’ waiver is limited to the express terms hereof, and nothing herein
shall be deemed a waiver or forbearance by the Lenders of any other Default or
Event of Default that may have occurred or may occur, or any other term,
condition, representation or covenant applicable to the Borrowers under the
Credit Agreement, this Amendment and any other Loan Document. NOTWITHSTANDING
THE WAIVER SET FORTH IN THIS AMENDMENT, THE LENDERS REQUIRE STRICT COMPLIANCE BY
THE BORROWERS AT ALL TIMES WITH ALL TERMS, CONDITIONS AND PROVISIONS OF THE
CREDIT AGREEMENT (AS AMENDED BY THE AMENDMENT DOCUMENTS), THIS AMENDMENT AND ANY
OTHER LOAN DOCUMENT.

 

19



--------------------------------------------------------------------------------

Section 5. Conditions to Effectiveness. This Amendment will be effective as of
the Sixth Amendment Closing Date, subject to fulfillment of the following
conditions precedent:

5.1. The Borrowers and the Required Lenders have executed and delivered this
Amendment.

5.2. The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary (or other appropriate officer) of each Borrower dated as
of the date hereof and certifying as to the following:

(a) a true and accurate copy of the resolutions or unanimous written consent of
such Borrower authorizing the execution, delivery, and performance of this
Amendment;

(b) the incumbency, names, titles, and signatures of the officers of such Person
authorized to execute the Loan Documents (including this Amendment and the
Divestiture Side Letter) to which such Borrower is a party and, as to the
Borrowers’ Agent, to request Loans and the issuance of Letters of Credit;

(c) there has been no amendment to the articles of incorporation, certificate of
formation, certificate of partnership or other equivalent documents of such
Borrower since true and accurate copies of the same were last delivered to the
Lenders, or specifying any changes; and

(d) the representations and warranties set forth in Section 6 of this Amendment
are true and correct.

5.3. The Administrative Agent shall have received certified copies of all
documents evidencing any necessary corporate action, consent or governmental or
regulatory approval (if any) with respect to this Amendment.

5.4. All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Administrative Agent, such documents where appropriate to be certified by
proper corporate or governmental authorities.

5.5. The Administrative Agent shall have received from Dolan (a) an amendment
fee in an amount equal to 0.50% of the Revolving Commitments and outstanding
principal balance of the Term Loans after giving effect to this Amendment, for
the account of the Lenders executing and delivering this Amendment, (b) an
arrangement fee, for the account of the Administrative Agent, as separately
agreed between the Borrowers and the Administrative Agent, and (c) any fees due
to the Administrative Agent and the Lenders pursuant to the terms of this
Amendment to the Loan Documents. The fees described in this Section 5.5 shall be
nonrefundable and fully earned when paid.

 

20



--------------------------------------------------------------------------------

Section 6. Representations, Warranties, Authority, No Adverse Claim.

6.1. Release of Claims. The Borrowers, for themselves and on behalf of their
legal representatives, successors, and assigns, hereby (a) expressly waive,
release, and relinquish the Administrative Agent and each of the Lenders from
any and all claims, offsets, defenses, affirmative defenses, and counterclaims
of any kind or nature whatsoever that the Borrowers have asserted, or might
assert, against the Administrative Agent or the Lenders with respect to the
Obligations, the Credit Agreement (including as amended by this Amendment), and
any other Loan Document, in each case arising on or before the date hereof, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof, and (b) expressly covenant and agree never to
institute, cause to be instituted, or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against the
Administrative Agent or the Lenders by reason of or in connection with any of
the foregoing matters, claims, or causes of action.

6.2. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement except as expressly set forth in Sections 3
and 4 of this Amendment, or breach, default, or event of default under any
Security Document or other document held by the Administrative Agent or the
Lenders, whether or not known to the Administrative Agent or the Lenders and
whether or not existing on the date of this Amendment.

6.3. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all material respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
the Amendment Documents on such date that has not been waived by the Lenders.

6.4. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment and any other instrument or agreement executed by such
Borrower in connection with this Amendment (the “Amendment Documents”) and has
duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower is a party

 

21



--------------------------------------------------------------------------------

or a signatory or a provision of such Borrower’s constituent documents or any
other agreement or requirement of law, or result in the imposition of any Lien
on any of its property under any agreement binding on or applicable to such
Borrower or any of its property except, if any, in favor of the Lenders. Each
Borrower represents and warrants that no consent, approval or authorization of
or registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by such Borrower of the Amendment Documents or other agreements and
documents executed and delivered by such Borrower in connection therewith or the
performance of obligations of such Borrower therein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to the
Lenders.

6.5. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 7. Limited Purpose Amendment. Notwithstanding anything contained herein,
this Amendment (a) is a limited amendment, (b) is effective only with respect to
the specific instance and the specific purpose for which it is given, (c) shall
not be effective for any other purpose, and (d) except as expressly set forth in
Section 4 of this Amendment, does not constitute the basis for a waiver and,
except as expressly set forth in Sections 2 and 3 of this Amendment, does not
constitute an amendment of any of the provisions of the Credit Agreement. Except
as expressly provided in Sections 2, 3 and 4 of this Amendment, (i) all of the
terms and conditions of the Credit Agreement remain in full force and effect and
none of such terms and conditions are, or shall be construed as, otherwise
amended or modified, and (ii) nothing in this Amendment shall constitute a
waiver by the Lenders of any Default or Event of Default, or of any right, power
or remedy available to the Lenders under the Credit Agreement or any other Loan
Document, whether any such defaults, rights, powers or remedies presently exist
or arise in the future.

Section 8. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and the Borrowers each acknowledge and affirm
that the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Lenders that the
Obligations are and continue to be secured by the security interest granted by
the Borrowers in favor of the Lenders under the Collateral Documents, and all of
the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants and representations of the Borrowers under such
documents and any and all other documents and agreements entered into with
respect to the obligations under the Credit Agreement are incorporated herein by
reference and are hereby ratified and affirmed in all respects by the Borrowers.

 

22



--------------------------------------------------------------------------------

Section 9. Merger and Integration, Superseding Effect. This Amendment and the
items described in Section 5.2, from and after the date hereof, embodies the
entire agreement and understanding between the parties hereto and supersedes and
has merged into this Amendment and the fee letter, all prior oral and written
agreements on the same subjects by and between the parties hereto with the
effect that this Amendment and the fee letter shall control with respect to the
specific subjects hereof and thereof.

Section 10. Severability. Whenever possible, each provision of this Amendment
and the fee letter and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
fee letter or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited, invalid
or unenforceable under the applicable law, such provision shall be ineffective
in such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment, the fee letter
or any other statement, instrument or transaction contemplated hereby or thereby
or relating hereto or thereto in such jurisdiction, or affecting the
effectiveness, validity or enforceability of such provision in any other
jurisdiction.

Section 11. Successors. This Amendment shall be binding upon the Borrowers and
the Lenders and their respective successors and assigns, and shall inure to the
benefit of the Borrowers and the Lenders and the successors and assigns of the
Lenders.

Section 12. Legal Expenses. As provided in Section 9.6 of the Credit Agreement,
the Borrowers agree to pay or reimburse the Administrative Agent, upon execution
of this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Administrative Agent, including filing and recording costs and fees, charges
and disbursements of outside counsel to the Administrative Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Administrative Agent in certain matters)
and/or the allocated costs of in-house counsel.

Section 13. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 14. Counterparts. This Amendment and any other Amendment Document may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
the Amendment or any other Amendment Document may execute any such agreement by
executing a counterpart of such agreement. Signature pages delivered by
facsimile or other electronic transmission (including by email in .pdf format)
shall be considered original signatures hereto, all of which shall be equally
valid.

Section 15. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

[The next page is the signature page.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

 

THE DOLAN COMPANY By:  

/s/ Vicki J. Duncomb

Name:   Vicki J. Duncomb Title:   Chief Financial Officer

DAILY JOURNAL OF COMMERCE, INC.

DAILY REPORTER PUBLISHING COMPANY

DOLAN DLN LLC

DOLAN PUBLISHING COMPANY

DOLAN PUBLISHING FINANCE COMPANY

NOPG, L.L.C.

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, CFO & Treasurer DISCOVERREADY
LLC By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, Secretary & Treasurer

AMERICAN PROCESSING COMPANY, LLC

By: Dolan APC LLC, its Managing Member

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President

 

[Signature Page 1 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

THE DAILY RECORD COMPANY, LLC IDAHO BUSINESS REVIEW, LLC THE JOURNAL RECORD
PUBLISHING CO., LLC LAWYER’S WEEKLY, LLC LONG ISLAND BUSINESS NEWS, LLC MISSOURI
LAWYERS MEDIA, LLC NEW ORLEANS PUBLISHING GROUP, L.L.C. DATASTREAM CONTENT
SOLUTIONS, LLC LEGISLATIVE INFORMATION SERVICES OF AMERICA, LLC FINANCE AND
COMMERCE, INC. DOLAN MEDIA HOLDING COMPANY COUNSEL PRESS, LLC DOLAN APC LLC
ASSURE 360, LLC By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President ARIZONA NEWS SERVICE, LLC
FEDERAL NEWS SERVICE LLC NATIONAL DEFAULT EXCHANGE GP, LLC NATIONAL DEFAULT
EXCHANGE HOLDINGS, LP NATIONAL DEFAULT EXCHANGE, LP NATIONAL DEFAULT EXCHANGE
MANAGEMENT, INC. NDEX TECHNOLOGIES, LLC THP / NDEX AIV CORP. THP / NDEX AIV,
L.P. By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President & Secretary

 

[Signature Page 2 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as LC Issuer and as Administrative Agent

By:   /s/ James P. Cecil Name:   James P. Cecil Title:   Vice President

 

[Signature Page 3 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender and Syndication Agent

By:   /s/ Kristine Netjes Name:   Kristine Netjes Title:   Senior Vice President

 

[Signature Page 4 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:   /s/ Kathryn McDonald Name:   Kathryn McDonald Title:   Vice President

 

[Signature Page 5 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A.,

as a Lender

By:   /s/ Alison R. Tregilgas Name:   Alison R. Tregilgas Title:   Vice
President

 

[Signature Page 6 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:

   

Name:

 

Title:

 

 

[Signature Page 7 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:   /s/ Sarah R. Miller Name:   Sarah R. Miller Title:   Vice President

 

[Signature Page 8 to Sixth Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Applicable Margin

   10/1/13 – Facility Termination Date

Eurocurrency Rate

   6.50%

Base Rate

   5.00%

Applicable Fee Rate

  

Commitment Fee

   0.75%



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT A TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of December 6, 2010 (as amended,
modified, renewed or extended from time to time, the “Agreement”) by and among
The Dolan Company, as a Borrower and as the Borrowers’ Agent (the “Borrowers’
Agent”), the Subsidiaries of the Borrowers’ Agent from time to time party
thereto (together with the Borrowers’ Agent, the “Borrowers”), the Lenders from
time to time party thereto, and U.S. Bank National Association, as LC Issuer,
Swing Line Lender and Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. The Person executing on behalf of the undersigned is the duly elected chief
financial officer of the Borrowers’ Agent;

2. The chief financial officer has reviewed the terms of the Agreement and has
made, or has caused to be made under his or her supervision, a detailed review
of the transactions and conditions of the Borrowers and their Subsidiaries
during the accounting period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and the
undersigned has no knowledge of, the existence of any condition or event which
constitutes a Default or Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement, the Security
Agreement and the other Loan Documents and the status of compliance.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                   

 

A-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             ,
        .

 

THE DOLAN COMPANY, as Borrowers’ Agent  

By:

   

Its:

 

Chief Financial Officer

 

A-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                     ,              with

Provisions of         ,         ,          and              of

the Agreement

 

Fixed Charge Coverage Ratio (Minimum:              to 1.00)

(Section 6.25)

                to 1.00

Total Cash Flow Leverage Ratio (Maximum:              to 1.00)

(Section 6.26)

                to 1.00

Minimum Adjusted EBITDA (Minimum $             )

(Section 6.27)

   $                     

Maximum Capital Expenditures (Maximum $             )

(Section 6.31)

   $                     

Senior Leverage Ratio (Maximum:              to 1.00)

(Section 6.32)

                to 1.00

Investments

  

Investments permitted under Section 6.21(j)

(Maximum $10,000,000)

   $                     

The computations with respect to the foregoing are set forth on the attached
spreadsheet.

 

A-3



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

A-4



--------------------------------------------------------------------------------

EXHIBIT I

DOLAN – APC CONSOLIDATION STEP PLAN

 

Name

  

Abbreviation

  

Status

Dolan APC LLC

   Dolan APC    Delaware LLC

American Processing Company, LLC (dba NDeX)

   APC    Michigan LLC

THP/NDEX AIV CORP.

   THP-Corp    Delaware corporation

THP/NDEX AIV, L.P.

   THP-LP    Delaware limited partnership

National Default Exchange Management, Inc.

   NDEX Mgmt    Delaware corporation

National Default Exchange Holdings, LP

   NDEX Holdings LP    Delaware limited partnership (will be converted into NDEX
Holdings LLC)

National Default Exchange Holdings, LLC

   NDEX Holdings LLC    Delaware LLC (converted to an LLC from NDEX Holdings LP)

NDEx Technologies, LLC

   NDEX Tech    Texas LLC

National Default Exchange GP, LLC

   NDEX GP    Delaware LLC

National Default Exchange, LP

   NDEX LP    Delaware limited partnership

EXECUTIVE SUMMARY—As a result of the transactions described in Steps 1-6 below:

 

  •   The Dolan Company will become the owner of 100% of the limited liability
company interests of Dolan APC

 

  •   Dolan APC will become the owner of 100% of limited liability company
interests of APC

 

  •   APC will become the owner of 100% of the limited liability company
interests of NDEX Holdings LLC (formerly NDEX Holdings LP)

 

  •   The separate existence of THP-Corp, THP-LP, NDEX Mgmt, NDEX Tech, NDEX GP
and NDEX LP will be terminated

Step 1 – Convert NDEX Holdings LP from a Delaware limited partnership into NDEX
Holdings LLC, a Delaware limited liability company

Step 2 – Merge THP-CORP and THP-LP and redeem APC’s minority interests in
accordance with specific timing requirements as follows:

PART A – File Certificate of Merger for THP-LP to merge into APC with APC as the
surviving company

 

  •   Certificate of merger filed in MI and DE should indicate a future
effective date that will be after the redemptions in Step 2 PART C have occurred

PART B – Merge THP-Corp into APC with APC as the surviving company

 

  •   Step 2 PART B should occur at least 1 day after Step 2 PART A in order to
ensure validity of the merger approval and filing in Step 2 PART A

 

  •   THP-Corp’s separate existence will terminate

 

I-1



--------------------------------------------------------------------------------

PART C – Redeem minority APC members

 

  •   Step 2 PART C fund transfers (which funds will be an aggregate amount less
than $100) should occur at least 1 day after Step 2 PART B merger of THP-Corp
into APC becomes effective

 

  •   Consummate redemptions in executed Redemption Agreement by transferring
funds (which funds will be an aggregate amount less than $100) to redeeming
minority APC members

 

  •   APC will become a wholly owned subsidiary of Dolan APC as a result of
these redemptions

PART D – Consummate merger of THP-LP into APC with APC as the surviving company

 

  •   Step 2 PART D effective date should occur at least 1 day after Step 2 PART
C redemption of minority APC members is consummated in order to ensure that
THP-LP actually mergers into APC when APC is a wholly owned subsidiary of Dolan
APC

 

  •   THP-LP’s separate existence will terminate as a result of this merger

Step 3 – Merge NDEX Mgmt into APC with APC as the surviving company

 

  •   NDEX Mgmt’s separate existence will terminate as a result of this merger

Step 4 – Merge NDEX Technologies into NDEX Holdings LLC with NDEX Holdings LLC
as the surviving company

 

  •   NDEX Technologies’ separate existence will terminate as a result of this
merger

Step 5 – Merge NDEX GP into NDEX Holdings LLC with NDEX Holdings LLC as the
surviving company

 

  •   NDEX GP’s separate existence will terminate as a result of this merger

Step 6 – Merge NDEX LP into NDEX Holdings LLC with NDEX Holdings LLC as the
surviving company

 

  •   NDEX LP’s separate existence will terminate as a result of this merger

Notes:

Steps 4, 5 and 6 to be effective simultaneously

 

I-2



--------------------------------------------------------------------------------

The final structure of Dolan APC, APC and NDEX Holdings will be as follows:

(DE)
Dolan
APC LLC
(MI)
American
Processing
Company, LLC
(DE)
National
Default Exchange
Holdings, LLC
100%
100%
The Dolan Company
100%

 

LOGO [g622827g21x01.jpg]

 

I-3